                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :    Crim. No. 1:08-cr-435
                                            :
                                            :
                    v.                      :
                                            :
                                            :
DAMON TODD CAREY                            :    Judge Sylvia H. Rambo

                               MEMORANDUM
        Before the court is a motion for reduction of sentence to time served, or in the

alternative a resentencing hearing, under Section 404 of the First Step Act, filed by

Damon Carey (“Carey”). (Doc. 157.) For the reasons that follow, the court will grant

Carey’s motion and sentence him to time served.

   I.      Background

        In 2008, a grand jury returned an Indictment charging Carey with: conspiracy

to distribute and possess with intent to distribute and dispense 50 grams and more of

a mixture containing cocaine base from September 1, 2007, through March 8, 2002,

in violation of 21 U.S.C. § 846 (Count 1); distribution and possession with intent to

distribute 50 grams and more of crack cocaine from September 1, 2007, through

March 8, 2008, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(iii), as well as

aiding and abetting this conduct, in violation of 18 U.S.C. § 2 (Count 2). In April

2009, pursuant to a plea agreement, Carey pleaded guilty to Count 2. At the time,

the statutory penalty for 50 grams of crack cocaine under 21 U.S.C. §


                                            1
841(b)(1)(A)(iii) was a mandatory term of imprisonment of 10 years and a maximum

term of imprisonment of life, with a minimum term of supervised release of 5 years.

         The Probation Office used the 2008 edition of the Guidelines Manual to

calculate Carey’s advisory guideline range. (See Presentence Investigation Report

(“PSR”) at ¶ 17.) The Probation Office found Carey responsible for 107.97 grams of

cocaine base, 2.86 grams of cocaine hydrochloride, 1.25 grams of Alprazolam and

436.53 grams of marijuana, which converted to 2,160.4 kilograms of marijuana with

a base offense level of 30. (See PSR ¶ 18.) The Probation Office determined that a

two-level enhancement under the Guidelines applied because a dangerous weapon

was possessed and that Carey was entitled to a three-level reduction for acceptance

of responsibility, leading to a total offense level of 29.1 (See PSR ¶¶ 19, 24, 27.)

Carey was assessed 10 criminal history points, leading to a criminal history category

of V. Based on an offense level of 29 and a criminal history category of V, the

advisory guideline range was set at 140 to 175 months.2 (See PSR ¶ 55.) At

sentencing on September 2, 2009, the court varied downward and sentenced Carey

to the mandatory minimum term of 120 months incarceration, followed by 5 years

of supervised release.




1
    Following Amendment 782, Carey’s offense level would be 23.
2
 Today, a total offense level of 23 and a criminal history of V would result in an advisory
Guideline range of 84 to 105 months.
                                                2
         In May 2017, Carey completed his federal sentence and began supervision,

but in April 2018, law enforcement authorities arrested Carey, alleging that he

violated the terms of his supervision. At a revocation hearing held on June 19, 2018,

the court found “a grade A violation, that he was on supervised release for a class A

felony, and that the guideline range was 46 to 57 months.” (Doc. 150 at 39.) The

court revoked Carey’s term of supervision, imposing a sentence of 46 months. (See

Doc. 145; Doc. 150 at 39.)

         In August 2019, Carey filed a pro se Section 2255 motion, alleging that he is

entitled to relief under the First Step Act. (Doc. 154.) He also moved to expedite.

(Doc. 156). By Standing Order 19-01, the Court appointed the Federal Public

Defender’s Office to represent Carey. (Doc. 155.) On September 9, 2019, the Federal

Public Defender’s Office filed the instant motion together with a brief in support.

(Docs. 157-158.) The Government responded on September 17, 2019 (Doc. 159),

and a reply was filed on October 1, 2019 (Doc. 160). Accordingly, the motion is ripe

for disposition.

   II.      Discussion

         At the time Carey was sentenced, a violation of § 841(a)(1) carried a

mandatory minimum sentence of 10 years and a maximum sentence of life

imprisonment if the offense involved more than 50 grams of crack cocaine, and a

penalty range of 5 to 40 years if the offense involved more than 5 grams of crack
                                           3
cocaine. However, in 2010, Congress enacted the Fair Sentencing Act (“FSA”),

which reduced penalties for offenses involving crack cocaine by increasing the

threshold drug quantities required to trigger mandatory minimum sentences under

21 U.S.C. § 841(b)(1). Fair Sentencing Act of 2010, Pub. L. No. 111-220, § 2, 124

Stat. 2372 (2010). Currently, to trigger the 10-years-to-life sentencing range, the

offense must involve more than 280 grams of crack cocaine, and to trigger the 5-to-

40-year sentencing range, the offense must involve more than 28 grams of crack

cocaine.

      In the instant motion, Carey seeks a sentence reduction to time served based

on the First Step Act, which was passed on December 21, 2018. As relevant here,

Section 404 of the First Step Act allows a court to reduce a defendant’s sentence by

applying the FSA retroactively. A court may impose a reduced sentence “as if

sections 2 and 3 of the [FSA] were in effect at the time the covered offense was

committed.” FSA § 404(b). This provision grants discretion to the sentencing court

but does not require the court to reduce the sentence of an eligible defendant.

      The parties do not dispute that Carey is entitled to relief under the First Step

Act—indeed, he was convicted of a covered offense, sentenced when the pre-FSA

statutory penalties were still in effect, and continues to serve a sentence that has not

already been reduced to post-FSA levels. The Fair Sentencing Act reduced Carey’s

crack cocaine offense from a class A felony to a class B felony, punishable by


                                           4
imprisonment of no less than 5 years and no more than 40 years. See 18 U.S.C. §

3559(a)(2). As a class B felony, the maximum term of imprisonment for a supervised

release violation is 36 months imprisonment. See 18 U.S.C. § 3583(e)(3). Thus,

following the First Step Act, Carey’s Guideline range for the supervised release

violation are accordingly reduced from 46 to 57 months imprisonment to 30 to 36

months imprisonment, capped at the statutory maximum.

      Because Carey is serving a sentence beyond the statutory maximum, the

parties agree that he is eligible for relief under the act. The parties disagree, however,

over the appropriate reduction of his sentence. Carey seeks a sentence of time served

while the Government requests that he be sentenced at the top of the adjusted

guideline range to 36 months.

      Carey’s conviction for distribution and possession with intent to distribute 50

grams or more of crack cocaine subjected him to a statutory range of 10 years to life

imprisonment. The court sentenced him to the mandatory minimum and he

completed that sentenced in May 2017. However, in the ensuing decade since Carey

was sentenced, the FSA would have reduced his mandatory minimum to 5 years, but

for the fact that the FSA was not made retroactive until December 21, 2018 with the

ratification of the First Step Act. Because Carey did not receive the benefit of the




                                            5
FSA during his incarceration on his initial sentence, the court will reduce his

sentence on his supervised release violation to time served.3



                                                     s/Sylvia H. Rambo
                                                     Sylvia H. Rambo
                                                     United States District Judge

Dated: November 20, 2019




3
 In reaching this decision, the court has considered that Carey is subject to a detainer based on a
new criminal case, No. 1:18-cr-263, and therefore a reduction to time served will not lead to his
immediate release.
                                                 6
